Citation Nr: 1711622	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-45 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1967 to November 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Los Angeles, California. 

This matter was first before the Board in April 2012, where the remaining issues on appeal were remanded to obtain outstanding Social Security Administration (SSA) documentation. The SSA records have been received by VA and associated with the record.

This matter was before the Board again in August 2015, where the remaining issue on appeal was restyled into service connection for a bilateral knee disability. The Board then remanded the claim for additional development. The Appeals Management Center (AMC) readjudicated the claim in a July 2016 Supplemental Statement of the Case (SSOC), and returned the matter to the Board for further appellate review. 


FINDINGS OF FACT

1. The Veteran failed, without good cause, to report for a VA bilateral knee examination which was scheduled in compliance with the Board's August 2015 remand instructions.

2. The evidence of record does not demonstrate that a left knee disability currently exists for VA purposes.

3. The evidence of record does not support a finding that a relationship exists between the Veteran's right knee strain and his active duty military service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2016). 
2.  A left knee disability was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a September 2006 letter.

The AOJ has substantially complied with the Board's April 2012 and August 2015 remand directives. Specifically, the April 2012 remand directed the AOJ to obtain SSA documents, which have been associated with the record. 

Regarding the duty to assist in this case, the Veteran was afforded a VA knee examination for compensation purposes in July 2014. The examination reports are of record. To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions. 

In an August 2015 remand, the Board recognized an inadequacy in the July 2014 VA examiner's medical opinion, and directed the AOJ to request information regarding relevant private treatment records, obtain relevant VA treatment records and schedule the Veteran for a new VA examination for a bilateral knee disability. On remand, the AOJ requested information regarding private treatment records, however no response from the Veteran is of record. The AOJ obtained updated VA treatment records and associated them with the file. The AOJ scheduled the Veteran for a VA examination. The Veteran failed to report for the examination. The Veteran has provided no explanation for his failure to report, and has not since requested that the bilateral knee examination be rescheduled. 
The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions. 

II. Failure to report for VA examination

As noted above, the Veteran failed to report for his scheduled VA knee examination. The consequences of failing to report for a VA examination are outlined in 38 C.F.R. §  3.655. This section provides: 

(a) General. When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. For purposes of this section, the terms "examination" and "re-examination" include periods of hospital observation when required by VA. 

(b) Original or re-opened claim, or claim for increase. When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a re-opened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination" one should be scheduled. In this case, a VA examination was indeed necessary to establish service connection for the Veteran's claimed bilateral knee disability based on an in-service injury. Cf. 38 C.F.R. § 3.159(c)(4) (2010). This case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). These questions concern whether a left knee disability currently exists, and whether relationships exist between the Veteran's current right knee strain and his in-service knee injury. Questions of causation must be addressed by an appropriately qualified physician. See Charles v. Principi, 16 Vet. App. 370   (2002); 38 C.F.R. § 3.159(c)(4) (2009) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). Accordingly, a VA examination was scheduled, but the Veteran refused the examination.  See a July 22, 2016 notification form from the VAMC indicating that the Veteran "refused this exam."

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court held that VA must show that a claimant lacked "good cause" (see 38 C.F.R. § 3.655 (2010)) for failing to report for a scheduled examination. As noted above, neither the Veteran nor his attorney has provided an explanation of  "good cause" for the Veteran's failure to report to his VA knee examination. The Board notes that the RO requested the VA examination to assess the Veteran's knee problems. The Veteran was notified of the scheduled examination, and chose not to attend.  Consequently the examination was canceled. The VA has received no correspondence from the Veteran or his attorney since he refused the examination. As such, no reason has been provided for the Veteran's absence, and he has not since requested that the examination be rescheduled. 
Based on the above, the Board concludes that entitlement to service connection for a bilateral knee disability cannot be established without a current VA examination, and that good cause for the Veteran's failure to report for the VA examination has not been shown. As the Veteran's claim constitutes an original compensation claim, it is required that the Board make a decision on the claim based on the evidence of record as it currently exists, pursuant to 38 C.F.R. § 3.655.

III. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disabilities diagnosed after service discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence. If the veteran was engaged in combat with the enemy, as did the Veteran in this appeal, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

That section 1154(b) establishes an event and injury during service does not end the matter. The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat. Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability causally to the current disorder. Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty." Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical causation or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012). 

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

IV. Analysis

The Veteran asserts that his bilateral knee disability resulted from his active service. He maintains that during a mortar/rocket attack he fell 25 feet into a crater of rocks, and was treated in the field for his back and leg injuries. See July 2007 Notice of Disagreement. 

STRs show he reported sore hamstring muscles in his left leg and was diagnosed with a strain, but there are no complaints regarding the bilateral knees. The Board does observe that the Veteran served as a rifleman in Vietnam and received the Combat Action Ribbon. The provisions of 38 U.S.C.A. § 1154(b) are applicable. As such, there is satisfactory lay evidence the Veteran could have sustained injuries to his bilateral knees as he describes. Therefore, the second element of service connection, in-service incurrence or aggravation of a disease or injury, is established. However, as noted, even when the section 1154(b) combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty." Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).



Left knee

Moving to the first element, present disability, there is conflicting evidence of record as to whether the Veteran currently manifests a left knee disability. 

With respect to the Veteran's claimed left knee disability, although the Veteran has complained of intermittent knee and leg pain, the evidence of record contains no formal diagnosis of any left knee disability. X-rays of the Veteran's left knee taken in May 2006 did show a "small ossific density seen proximal to tibial tuberosity", but the impression was "no acute bony variety" of the Veteran's left knee, and no actual left knee disability was identified. Other instances where the Veteran has complained of knee or leg pain have been attributed to the Veteran's service-connected lower extremity neuropathy associated with his service-connected spinal stenosis. May 2006 VA treatment records pertinently indicate that the pain and weakness in the Veteran's left leg are secondary to his spinal stenosis. Additionally, in an April 2009 letter from Dr. J.H., weakness and pain in the Veteran's legs were attributed to a diagnosis of nerve impingement stenosis.

As above, per the Board's August 2015 remand instructions, the VA scheduled the Veteran for a knee examination to determine if he in fact had any bilateral knee disability, and if so, whether such disability was causally related to his active duty military service. The Veteran failed to report to the examination. 

The Board has no reason to doubt that the Veteran currently experiences intermittent knee pain. Indeed, he is competent to testify as to such observable symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). In fact, it was the Veteran's lay assertions that prompted the VA to request additional testing of the Veteran's musculoskeletal systems to see if the symptoms he described actually manifestations of a disability for VA purposes. However, as noted above, the Veteran failed to report to the examination. The evidence of record as it currently exists, absent the necessary medical clarification requested above, does not contain an adequate medical diagnosis of any current left knee disability. 

Critically, the Veteran, as a layperson, is not competent to report that the joint pain he currently experiences is a manifestation of any chronic underlying disability. Indeed, internal disabilities affecting the joints are complex latent disabilities that can only be competently diagnosed by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). As such, the Veteran's lay assertions that he currently experiences pain in his knees do not constitute a competent clinical diagnosis of an existing knee disability. See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). The Board adds that symptoms such as pain alone are not sufficient to establish the existence of a disability. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

In the absence of any diagnosed left knee disability, service connection may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). Accordingly, the first element of service connection has not been met as to the Veteran's claim for the left knee, and the claim fails on this basis. 

Right knee

The Veteran was afforded a VA examination for his right knee in July 2014. The examiner diagnosed right knee strain. The examiner opined that the currently diagnosed right knee strain was less likely than not related to the Veteran's service. The examiner based the opinion on the lack of contemporaneous medical evidence.

In August 2015, the Board found the July 2014 VA examination to be inadequate. Specifically, the Board found that it was not clear that the opinion was based on all the pertinent evidence available to the examiner, namely the Veteran's lay statements concerning in-service injury. As such, the claim was remanded to obtain a VA examination and opinion to address the Veteran's lay statements.

As previously stated, the Veteran refused the bilateral knee examination. 

The Board acknowledges the Veteran's lay assertions, to include his June 2006 assertions that his rocket fire knee injury left him disabled and paralyzed. There are indeed certain disorders or conditions that a lay person is competent to identify, such as varicose veins. See 38 C.F.R. § 3.159(a)(2). Lay input may also be combined with a trained medical professional's assessment to determine etiology. The Board must make this determination on a case-by-case basis. See Jandreau, 492 F. 3d 1372. The Board finds that distinguishing between the knee pain and weakness related to the Veteran's service-connected lower extremity neuropathy and that of an additional knee disability, and opining on causation is beyond the training and experience of a lay person. Id. Thus, the Veteran's opinion is not probative on the issue.

In light of the VA examiner's opinion that the Veteran's complaints of right knee pain are not related to his military service, and the Veteran's refusal of an additional examination and opinion to determine the cause of the current right knee disability, service connection may not be granted. Accordingly, the third element of service connection has not been met as to the Veteran's right knee service-connection claim, and it fails on this basis. 

Conclusion

In summary, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left or right knee disability (characterized as a bilateral knee disability above). As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). Accordingly, the benefits sought on appeal are denied.

ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


